95 F.3d 1159
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Arthur William MACK, Defendant-Appellant.
No. 95-35125.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 12, 1996.*Decided Aug. 19, 1996.

Before:  BROWNING, SCHROEDER and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Arthur William Mack appeals the district court's denial of his 28 U.S.C. § 2255 motion to vacate his conviction of manufacturing marijuana.  Mack contends that his conviction violates the Double Jeopardy Clause because it followed the forfeiture of his property to the State.  We have jurisdiction under 28 U.S.C. § 2255 and we affirm.


3
We do not address whether:  Mack has abused the writ;  the criminal conviction preceded the forfeiture;  Mack was punished by separate sovereigns;  the two "punishments" were imposed for the same offense;  the forfeiture constituted punishment;  or Mack waived his claim.  Were we to resolve all these questions in Mack's favor, his argument would still be foreclosed by the Supreme Court's recent decision in  United States v. Ursery, 116 S.Ct. 2135 (1996).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3